In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
 
No. 15‐3522 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

CHARLES R. SCHRODE, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                      Central District of Illinois. 
            No. 14‐cr‐30014 — Sue E. Myerscough, Judge. 
                      ____________________ 

     ARGUED APRIL 12, 2016 — DECIDED OCTOBER 7, 2016 
                 ____________________ 

      Before WOOD, Chief Judge, and FLAUM and WILLIAMS, Cir‐
cuit Judges. 
    WILLIAMS, Circuit Judge. Charles Schrode was convicted in 
state  court  for  predatory  criminal  assault  of  a  four‐year‐old 
family member. He later pled guilty in federal court to vide‐
otaping assaults of the same child on two other dates, and re‐
ceiving  and  possessing  child  pornography  of  other  victims. 
2                                                           No. 15‐3522 

He was sentenced to 630 months’ imprisonment for the fed‐
eral offenses, some of which was to run consecutively to his 
state sentence. On appeal, Schrode argues that none of his fed‐
eral sentence should run consecutively to his state sentence. 
But  we  affirm Schrode’s sentence. The  district court  did  not 
err in applying some of his federal sentence to run consecu‐
tively  to  his  state  sentence,  because  it  did  not  clearly  err  in 
finding that his state offense was not relevant conduct for all 
of his federal offenses.  
    Schrode  also  received  a  life  term  of  supervised  release, 
which he now challenges, along with several of the conditions 
of supervised  release, which  he argues improperly  delegate 
judicial power to the probation office. However, not only did 
the district court adequately justify its reasons for imposing a 
life term of supervision, Schrode also waived any challenges 
to his conditions of supervised release by affirmatively with‐
drawing his objections to those conditions at the sentencing 
hearing. Nonetheless, we grant a limited remand to bring the 
sentencing  calculation  for  Schrode’s  production  offenses  in 
compliance with 18 U.S.C. § 2251(e). 
                           I. BACKGROUND 
     A. Schrode’s Offenses 
    On April 7, 2013, Schrode committed predatory sexual as‐
sault  against  Jane  Doe,  a  four‐year‐old  family  member.  He 
pled guilty in state court in February 2014 and was sentenced 
to 18 years’ imprisonment. 
   In  June  2013,  the  FBI  executed  a  search  warrant  of 
Schrode’s home in Springfield Illinois. The search led to the 
discovery that in May 2012, Schrode sent child pornography 
from  Illinois  to  a  man  in  Michigan.  In  exchange,  Schrode 
No. 15‐3522                                                    3 

watched the Michigan man through streaming video and di‐
rected him through web chats as he sexually assaulted his son. 
The FBI discovered over 200 still images and four videos of 
child  pornography  on  Schrode’s  computer  in  his  Illinois 
home. In June 2014, when Schrode was in state custody, his 
wife discovered videos of him sexually assaulting Jane at the 
home of a family friend in February and March 2013. She gave 
the video footage to Jane’s father, who  turned  it  over to the 
FBI.  
    Schrode was indicted on four federal counts: first, for re‐
ceiving  child  pornography  of  the  Michigan  victim  in  May 
2012; second, for producing child pornography by videotap‐
ing his sexual assault of Jane in February 2013; third, for pro‐
ducing child pornography of Jane in March 2013; and fourth, 
for possessing child pornography that the FBI discovered on 
his computer in June 2013. He pled guilty to all counts. 
   B. Application of Sentencing Guidelines 
    At  Schrode’s  sentencing  hearing,  the  district  court 
grouped Schrode’s offenses pursuant to U.S.S.G. § 3D1.1. The 
first group included counts one and four (receipt and posses‐
sion of child pornography), the second group contained the 
single count of production of child pornography in February 
2013, and the third group contained the single count of pro‐
duction  of child  pornography  in  March  2013.  Production  of 
child  pornography  is  not  a  groupable  offense.  U.S.S.G. 
§ 3D1.2(d). The district court explicitly addressed the presen‐
tence report finding that Schrode’s state offense was relevant 
conduct to the “instant offense.” The judge noted that she was 
unsure the conduct which led to Schrode’s state sentence was 
relevant to his federal offenses because “these were three sep‐
4                                                     No. 15‐3522 

arate rapes and two of these rapes involved child pornogra‐
phy production. Those are the two I’m dealing with. And they 
were in a different period of time.” Ultimately the judge de‐
termined that although she had “grave reservations that it is 
relevant conduct,” she would treat the rape for which Schrode 
was  serving his state  court sentence  as relevant  conduct  for 
his production counts (counts 2 and 3). The judge then calcu‐
lated  a  sentence  of  60  months  for  the  receipt  count,  363 
months  for  each  production  count,  and  240  months  for  the 
possession count.  
    In addition to determining the prison term for each count, 
the court had to decide whether the sentence for each group 
would run  concurrently or consecutively to  the  state  prison 
sentence by applying § 5G1.3 of the Guidelines. It concluded 
that  because the state  prison sentence  was for  conduct rele‐
vant to the production counts, Schrode’s time served for the 
state  sentence  would  be  credited  to  those  sentence  terms, 
which would also run concurrently with the state term of im‐
prisonment. However, because the state sentence did not in‐
volve conduct that was relevant to the offenses of receipt and 
possession of pornography (Jane did not appear in any of the 
pornography  that  formed  the  basis  of  those  counts),  those 
sentences would run consecutively to the state court sentence. 
In making its ruling, the district court stated it was relying on 
both § 5G1.3(b) and (d) of the Guidelines. Schrode objected to 
the court’s finding that the offense underlying the state sen‐
tence was relevant conduct for some of the counts but not oth‐
ers.  Ultimately,  the  court  imposed  an  aggregate  sentence  of 
630 months’ imprisonment, with an adjusted sentence of 330 
months for the production counts (starting with 663 months 
and then crediting the 33 months already served on state sen‐
tence), to run concurrently with Schrode’s state sentence and 
No. 15‐3522                                                        5 

with each other; 240 months for the possession count, to run 
consecutively with the other federal counts and his state sen‐
tence;  and  60  months  for  the  receipt  count,  to  run  consecu‐
tively with the other federal counts and the state sentence. 
   C. Conditions of Supervised Release 
   After  determining  Schrode’s  term  of  imprisonment,  the 
court imposed a life term of supervised release. As part of his 
supervised release term, the court imposed four discretionary 
conditions, the relevant portions of which are included below: 
       Condition 3: The defendant shall follow the in‐
       structions of the probation officer. He shall an‐
       swer  truthfully  the  questions  of  Probation  as 
       they relate to his conditions of supervision, sub‐
       ject to his right against self‐incrimination. 
       Condition 8: The defendant shall participate in 
       a  sex  offender  treatment  program  as  deemed 
       necessary by probation. 
       Condition 13: [The defendant] shall, at the direc‐
       tion of the U.S. Probation Office, participate in a 
       program for substance abuse treatment includ‐
       ing not more than six tests per month to deter‐
       mine whether he has used controlled or psycho‐
       active substances … . He shall be subject to this 
       condition  until  such  time  as  Probation  deter‐
       mines that drug abuse treatment and drug test‐
       ing  no  longer  assist  him  to  avoid  committing 
       further crimes. 
       Condition 14: The defendant shall participate in 
       psychiatric services and/or a program of mental 
6                                                      No. 15‐3522 

        health counseling/treatment as directed by Pro‐
        bation … . He shall be subject to this condition 
        until  such  time  as  Probation  determines  that 
        mental  health  counseling/treatment  no  longer 
        assists him to avoid committing further crimes. 
                          II. ANALYSIS 
    On appeal, Schrode argues that the district court errone‐
ously applied U.S.S.G. § 5G1.3, violated 18 U.S.C. § 3583 when 
it  did  not  consider  the  relevant  factors  under  18  U.S.C. 
§ 3553(a) in deciding to impose a life term of supervised re‐
lease, and improperly delegated Schrode’s supervised release 
conditions to the probation office. We review each of his ar‐
guments in turn.  
     A. Judge Did Not Err in Application of U.S.S.G. §  5G1.3  
   We review de novo whether a district court properly de‐
termined the applicable provision of U.S.S.G. § 5G1.3. United 
States v. Conley, 777 F.3d 910, 913 (7th Cir. 2015). Relevant con‐
duct  determinations  are  factual  determinations,  which  may 
only be reversed for clear error. United States v. Johnson, 342 
F.3d 731, 734 (7th Cir. 2003).  
     U.S.S.G. § 5G1.3(b) reads in relevant part as follows:  
        (b)  if  …  a[n  undischarged]  term  of  imprison‐
        ment resulted from another offense that is rele‐
        vant conduct to the instant offense of conviction 
        under the provisions of (a)(1), (a)(2), or (a)(3) of 
        1B1.3, the sentence for the instant offense shall 
        be imposed as follows: 
No. 15‐3522                                                           7 

       (1) the court shall adjust the sentence for any pe‐
       riod of imprisonment already served on the un‐
       discharged  term  of  imprisonment  if  the  court 
       determines  that  such  period  of  imprisonment 
       will  not  be  credited  to  the  federal  sentence  by 
       the Bureau of Prisons; and 
       (2) the sentence for the instant offense shall be 
       imposed  to  run  concurrently  to  the  remainder 
       of the undischarged term of imprisonment. 
    U.S.S.G. § 5G1.3(d) directs that “in any other case involv‐
ing an undischarged term of imprisonment, the sentence for 
the instant offense may be imposed to run concurrently, par‐
tially concurrently, or consecutively to the prior undischarged 
term of imprisonment to achieve a reasonable punishment for 
the instant offense.”  
    U.S.S.G.  § 1B1.3(a)(1)(A)  defines  relevant  conduct  as  “all 
acts  and  omissions  committed,  aided,  abetted,  counseled, 
commanded,  induced,  procured,  or  willfully  caused  by  the 
defendant.”  Section 1B1.3(a)(2)  applies  to  grouped  offenses, 
and  includes  “all  acts  and  omissions  described  in  subdivi‐
sions  (1)(A)  and  (1)(B)  that  were  part  of  the  same  course  of 
conduct or common scheme or plan as the offense of convic‐
tion.”  Section 1B1.3(a)(3)  additionally  defines  relevant  con‐
duct as “all harm that resulted from acts and omissions spec‐
ified in subsections (a)(1) and (a)(2) above; and all harm that 
was the object of such acts and omissions.”  
    Schrode’s argument is twofold: first, that the district court 
should have found his state offense to be relevant conduct for 
all of his federal offenses, and second, that the district court 
erred in applying both § 5G1.3(b) and (d) when determining 
8                                                        No. 15‐3522 

whether  his  state  term  of  imprisonment  would  run  concur‐
rently or consecutively to his federal sentence. 
       1. No Clear Error in Relevant Conduct Findings 
    It is the defendant’s burden to demonstrate that the con‐
duct which led to his state sentences is relevant conduct to his 
federal offense. United States v. Nania, 724 F.3d 824, 833 (7th 
Cir.  2013).  In  Nania,  we  held  that  sufficient  factual  overlap 
must exist between the state and federal offenses for the state 
conduct to be considered relevant to the federal offense under 
§ 5G1.3(b). Id. at 830. We also noted that § 5G1.3 is designed 
to discourage sentences that punish defendants twice for the 
same conduct. Id. at 829. Schrode advances two arguments in 
support  of  finding  that  the  state  offense  counts  as  relevant 
conduct for the receipt and possession counts. 
    First, Schrode argues that under the grouping rules, his of‐
fense levels for the production counts (which he argues were 
partially informed by his state conduct) contributed to an in‐
crease in his combined adjusted offense level by two points. 
So, he argues, his state conduct was relevant to his sentencing 
calculation for possession and receipt of child pornography. 
But  as  Schrode  himself  points  out,  § 5G1.3(b)  no  longer  in‐
cludes a requirement that the conduct at issue be a basis for 
increasing a defendant’s offense level. United States v. Orozco‐
Sanchez, 814 F.3d 844, 850 (7th Cir. 2016). The central analysis 
is now only whether or not the conduct underlying the state 
sentence  meets  the  definition  of  “relevant  conduct”  under 
§ 1B1.3. Id. And Schrode fails to explain why his possession 
and receipt counts, in a separate group from his production 
counts, meet that definition. We disagree that when an undis‐
charged sentence indirectly affects the sentence for an instant 
offense by way of the grouping rules, but was not part of the 
No. 15‐3522                                                         9 

same course of conduct as the federal offense, we must con‐
sider the state offense to be relevant conduct to unrelated of‐
fenses under § 1B1.3. 
    Second, Schrode argues that his state court offense is rele‐
vant  conduct  to  all  of  his  federal  offenses  because  his  com‐
bined  adjusted  offense  level  for  all  four  federal  counts  was 
subjected to an enhancement under § 4B1.5(b)(1), which adds 
five levels when the defendant’s “instant offense is a covered 
sex crime … and the defendant engaged in a pattern of activ‐
ity involving prohibited sexual conduct.” But as the govern‐
ment  points  out,  “pattern  of  activity”  under  § 4B1.5(b)(1)  is 
met “if on at least two separate occasions, the defendant en‐
gaged in prohibited contact with a minor.” App. Note 4(B)(i). 
Since Schrode met this requirement by engaging  in  the two 
production  offenses  that  were  the  source of  his  federal  sen‐
tence, it is far from clear that his state offense was considered 
part of the pattern. Moreover, a “pattern of activity” finding 
should  not  be  equated  with  “relevant  conduct”  under 
§ 1B1.3(b), which requires not just that the defendant commit‐
ted certain types of offenses two times or more, but that the 
two offenses at issue were part of the same course of conduct. 
U.S.S.G. § 1B1.3(a)(2). Certainly the fact that a defendant com‐
mits a certain type of offense on multiple occasions does not 
inevitably mean that each separate offense is part of the same 
course of conduct.  
    Schrode needed to provide a factual basis for finding that 
his sexual abuse of Jane was part of the same course of con‐
duct  as  his  receipt  and  possession  of  child  pornography  of 
other victims, such that failing to discount his state sentence 
would subject  him to  double punishment  for  the  same  con‐
duct. See Nania, 724 F.3d at 829. But Schrode’s federal offenses 
10                                                       No. 15‐3522 

for receipt and possession of child pornography  did  not in‐
volve images or abuse of Jane and occurred almost a year be‐
fore the conduct which led to Schrode’s state conviction. It is 
clear  from  the  record  that  the  district  court  accepted  (albeit 
reluctantly) that  Schrode’s state sentence  resulted  from  con‐
duct relevant to his production counts because the same vic‐
tim  was  involved.  By  contrast,  the  same  victim  was  not  in‐
volved in the receipt and possession counts. The judge did not 
clearly err in finding that offenses that did not have any vic‐
tims in common were not part of the same course of conduct, 
and therefore not relevant conduct under § 1B1.3(b). Schrode 
has not provided a persuasive reason to disturb this finding 
under clear error review. 
       2. No  Error  in  Applying  Two  Subsections  of 
          U.S.S.G. § 5G1.3 
    Schrode also argues that the district court was not permit‐
ted to apply § 5G1.3(d) to his receipt and possession counts 
once it determined that § 5G1.3(b) applied to his production 
counts. In other words, the court was required to take an all‐
or‐nothing approach with the separate counts once it deter‐
mined that the state court sentence entailed relevant conduct 
for at least some of his federal offenses. We do not find this 
reasoning persuasive, for a few reasons.  
    We start by looking at § 5G1.3(b) itself. Application Note 
2(b) notes that § 5G1.3(b) does not apply in  cases where the 
prior  offense  was  not  relevant  conduct  to  the  “instant  of‐
fense.” U.S.S.G. § 5G1.3(b), App. Note 2(b). So if the judge ex‐
plicitly found the state court sentence for Jane’s rape was not 
relevant  to  the  receipt  and  possession  offenses,  then  it  was 
barred  from  applying  subsection  (b).  Next,  we  look  at  the 
Guidelines  definition  of  “instant  offense.”  U.S.S.G.  § 1B1.1, 
No. 15‐3522                                                       11 

application note 1H. “Offense” means the offense of convic‐
tion and all relevant conduct under 1B1.3, unless a different 
meaning is specified or is otherwise clear from the context. Id. 
“Instant” is used in connection with “offense” to distinguish 
the violation for which the defendant is being sentenced from 
a  prior  or  subsequent  offense  or  from  an  offense  before  an‐
other court. Id. 
    This is a situation where the definition of “offense” must 
be modified based on the context. “Offense” as it appears un‐
der § 5G1.3 cannot mean the offense of conviction plus rele‐
vant conduct, because the district court must separately de‐
termine if conduct is relevant in order to apply the appropri‐
ate subsection. So a better reading of “offense” in this context 
is simply the offense of conviction. Because there are four of‐
fenses of conviction that each resulted in a separate term of 
imprisonment, it makes sense that each offense must be run 
through  § 5G1.3’s  analysis  separately  to  determine  how  the 
undischarged state sentence applies to the federal term of im‐
prisonment. Otherwise, § 5G1.3(b)’s requirement that the rel‐
evant conduct analysis apply to the “instant offense” would 
not be met. Schrode argues that the § 5G1.3 requires every of‐
fense of conviction to be subject to the same subsection, but 
he does not provide any authority for this position. As a pol‐
icy matter, to adopt his view would prevent courts from im‐
posing a fair punishment on defendants for conduct wholly 
apart from the conduct that led to a prior sentence, simply be‐
cause they happened to be prosecuted for multiple unrelated 
federal offenses at once. So we see no error in the district court 
applying § 5G1.3(b) to the production counts, and § 5G1.3(d) 
to the possession and receipt counts. 
12                                                     No. 15‐3522 

         3. Adequate  Reasons  Provided  for  Imposing  Con‐
            secutive Sentence for Counts 1 and 4 
     Finally, Schrode argues that the district court failed to ap‐
ply Note 4(A) under § 5G1.3, which requires considering the 
§ 3553(a) factors as well as other listed factors to achieve a rea‐
sonable incremental punishment. U.S.S.G. § 5G1.3, App. Note 
4(A).  We  are  not  persuaded.  The  district  court  noted  the 
amount  of  time  already  served  on  Schrode’s  state  sentence, 
the  need  to  protect  the  public,  the  differences  between  the 
state  offense  and  the  federal  offenses,  the  seriousness  of 
Schrode’s federal offenses, the continuation of Schrode’s un‐
lawful  behavior  after  he  was  contacted  by  the  FBI,  and  the 
need to deter future offenses. All of these factors led the court 
to believe that imposing a sentence which significantly added 
to  Schrode’s state sentence  was  an appropriate  punishment. 
The court more than adequately stated its reasons for apply‐
ing some portions of his federal sentence consecutively to his 
state sentence. 
      B. District Court Complied with 18 U.S.C. § 3583(c) 
   Schrode next attacks his lifetime term of supervision. He 
argues  that  the  district  court  violated  18  U.S.C.  § 3583(c), 
which requires that a district court determine the length of a 
supervised release term based on several factors listed under 
§ 3553(a). United States v. Thompson, 777 F.3d 368, 375 (7th Cir. 
2015).  We  review  whether  a  district  court  adequately  ex‐
plained  a  chosen  sentence  de  novo.  United  States  v.  Armour, 
804 F.3d 859, 867 (7th Cir. 2015). Supervised release is consid‐
ered  part  of  a  given  sentence  for  purposes  of  our  review. 
Thompson, 777 F.3d at 373. 
No. 15‐3522                                                          13 

     Schrode urges us to overrule our precedent that “a district 
court need only provide one overarching explanation and jus‐
tification—tethered,  of  course,  to  the §  3553(a) factors—for 
why it thinks a criminal sentence comprised of both terms of 
imprisonment and supervised release is appropriate.” United 
States v. Bloch, 825 F.3d 862, 870 (7th Cir. 2016); see also United 
States v. Kappes, 782 F.3d 828, 847 (7th Cir. 2015); Armour, 804 
F.3d  at  867–68.  We  decline  to  do  so.  The  district  court  pro‐
vided a number of reasons for imposing its sentence, which 
encompassed both Schrode’s prison term and term of super‐
vised release. The judge stated on the record that she took all 
of  the  relevant  § 3553(a)  factors  into  consideration.  She 
acknowledged Schrode’s lack of criminal history, his coopera‐
tion in the case, his difficult childhood, and his low intellec‐
tual capacity. She stated that the sentence would help Schrode 
transition back into society, ensure he did not resume illegal 
activities, protect the public, create deterrence for similar of‐
fenses, and provide Schrode with ongoing treatment and sup‐
port. These reasons were distinct from the judge’s considera‐
tion of the need for just punishment, which is only appropri‐
ate  to  consider  in  determining  a  term  of  imprisonment.  18 
U.S.C. § 3583(c) (excluding from consideration factors under 
§ 3553(a)(2)(A));  Kappes,  782  F.3d  at  836.  The  district  court 
should be commended for providing its reasons for each con‐
dition  of  supervised  release,  and  asking  Schrode’s  counsel 
both at the outset of the hearing and after its pronouncement 
of  the  conditions  if  it  had  addressed  all  relevant  issues  to 
Schrode’s satisfaction. 
    Schrode argues that reviewing the sentence as a whole in‐
stead  of  requiring  a  district  court  to  articulate  separate  rea‐
sons for a prison term and term of supervised release renders 
18 U.S.C. § 3583(c) redundant to 18 U.S.C. § 3553(a). But “no 
14                                                       No. 15‐3522 

part of § 3553(c) requires the district court to bifurcate its con‐
sideration,  discussion,  and  evaluation  of  the §  3553(a) sen‐
tencing factors, which also happens to include all the factors 
a  district  court  must  consider  in  imposing  a  term  of  super‐
vised release.” Bloch, 825 F.3d at 869. The complementary pur‐
poses of imprisonment and supervised release require a court 
to consider many § 3553(a) factors for both, and this require‐
ment is codified by § 3583(c). This does not cause redundancy, 
but rather ensures that all components of a defendant’s sen‐
tence account for the individual characteristics of his case. 
      C. Non‐Delegation  Challenge  to  Supervised  Release 
         Conditions Waived 
    Schrode next argues that  several of his conditions  of  su‐
pervised  release  violated  the  non‐delegation  clause  of  the 
Constitution. Specifically, he points to four conditions which 
authorized varying levels of discretion by the U.S. Probation 
Office.  We  review  constitutional  challenges  to  sentences  de 
novo, United States v. Tichenor, 683 F.3d 358, 362 (7th Cir. 2012), 
but we review arguments that were forfeited before the dis‐
trict court for plain error, United States v. Hudson, 627 F.3d 309, 
312 (7th Cir. 2010). In contrast to forfeited issues, valid waiver 
of an issue forecloses any review because there is no error to 
correct on appeal. See United States v. Webster, 775 F.3d 897, 902 
(7th Cir. 2015). 
    Article III judges lack constitutional authority to delegate 
judicial  power  to  non‐Article  III  judges.  Plaut  v.  Spendthrift 
Farm, Inc., 514 U.S. 211, 218 (2015). So Article III of the Consti‐
tution would prevent a judge from delegating the duty of im‐
posing a defendant’s punishment to a probation officer. See, 
e.g., United States v. Nash, 483 F.3d 1302, 1306 (11th Cir. 2006) 
No. 15‐3522                                                       15 

(plain error to impose condition that defendant “shall” partic‐
ipate in mental health counseling “as deemed necessary” by 
probation officer because condition would turn on judgment 
of officer, not court); United States v. Pruden, 398 F.3d 241, 251 
(3d Cir. 2005) (plain error to impose condition that “defendant 
shall  participate”  in  a  mental  health  treatment  program  “at 
the  discretion  of  the  probation  officer”).  In  addition,  “a 
plainly erroneous condition of supervised release will inevi‐
tably affect substantial rights, as a defendant who fails to meet 
that condition will be subject to further incarceration. Pruden, 
398  F.3d  at  251.  While  we  have  not  squarely  confronted  the 
constitutional underpinnings of this principle in the sentenc‐
ing context, we have held that the delegation of a serious sen‐
tencing decision from “a judicial officer to another deprives 
the defendant of a substantial right.” United States v. Moham‐
mad, 53 F.3d 1426, 1439 (7th Cir. 1995). Notwithstanding these 
rules, probation officers have broad authority to manage and 
supervise probationers. United States v. Mike, 632 F.3d 686, 695 
(10th Cir. 2011). To determine if a condition of supervised re‐
lease violates the non‐delegation rule, courts addressing the 
question  have  distinguished  between  those  delegations  that 
“merely task the probation officer with performing ministe‐
rial  acts  or  support  services  related  to  the  punishment  im‐
posed, and those that allow the officer to decide the nature or 
extent of the defendant’s punishment.” Id.  
    On  appeal,  Schrode  challenges  the  conditions  of  super‐
vised release which (1) mandated that he follow the instruc‐
tions of the probation officer; (2) required him to participate 
in a sex offender treatment program as deemed necessary by 
probation;  (3) stated that he must participate in a substance 
abuse program at the direction of the probation office until it 
determined that drug abuse treatment and testing no longer 
16                                                          No. 15‐3522 

helped him to avoid committing further crimes; and (4) dic‐
tated he must participate in various mental health treatments 
as directed by probation until it determined that such treat‐
ment  no  longer  helped  him  to  avoid  committing  further 
crimes. He argues each of these conditions improperly dele‐
gated  judicial  power  to  determine  his  sentence  to  a  law  en‐
forcement agency in violation of Article III.  
    The government responds that Schrode waived this issue 
at the sentencing hearing by affirmatively stating that he had 
no objections to the conditions he now challenges on consti‐
tutional grounds. In the context of supervised release, a de‐
fendant’s response to a general inquiry at the end of sentenc‐
ing, unaccompanied by either (1) an explicit approval of the 
condition or (2) a strategic reason to forgo the argument at the 
hearing, does not constitute waiver. United States v. Hinds, 770 
F.3d 658, 665 (7th Cir. 2014). When a defendant affirmatively 
states “I do not object” or “I withdraw my objection” to a spe‐
cific  issue,  waiver  applies.  Webster,  775  F.3d  at  902  (citing 
United  States  v.  Locke,  759  F.3d  760,  763  (7th  Cir.  2014));  cf. 
United States v. Farmer, 755 F.3d 849, 853 (7th Cir. 2014) (find‐
ing no waiver in part because defendant did not affirmatively 
say  “no  objection”  to  condition  of  supervised  release  chal‐
lenged on appeal).  
     We agree with the government that waiver applies here. 
The district court explicitly asked Schrode’s counsel at his sen‐
tencing hearing if he was withdrawing his objections to each 
of  the  conditions  of  supervised  release  he  now  challenges, 
identifying them individually by their paragraph number in 
the presentence report. He confirmed his withdrawal of ob‐
jections to all of the conditions he now challenges, contingent 
on the court’s acceptance of conditions that were agreed to by 
No. 15‐3522                                                          17 

the parties. He also maintained his objection to other condi‐
tions, which are not the subject of this appeal.  
    Schrode’s attempt to analogize the situation to the defend‐
ants’ sentences in Thompson, 777 F.3d at 368, is misplaced. In 
those sentences, there was no affirmative withdrawal of ob‐
jections.  Moreover,  the  presentence  report  made  no  recom‐
mendation for supervised release, and the district court failed 
to  provide  any  explanation  for  why  it  imposed  each  condi‐
tion. Id. at 375, 380. By contrast, here all four conditions were 
submitted  to  Schrode  prior  to  the  sentencing  hearing,  with 
reasons set forth for each condition in the presentence report. 
At  the  hearing  itself,  the  district  court  articulated  clear  rea‐
sons,  tethered  to  the  factors  listed  under  § 3553(a)  and  con‐
sistent  with  § 3583(d),  for  each  condition  that  Schrode  now 
constitutionally  challenges  for  the  first  time  on  appeal.  The 
salient circumstances in Thompson, that the defendants lacked 
sufficient notice or explanation by the district court to register 
objections to the conditions at the hearing, do not apply here. 
See also United States v. Lewis, 823 F.3d 1075, 1082 (7th Cir. 2016) 
(finding waiver where “[t]here were no surprises in the sen‐
tencing  hearing  related  to  supervised  release”  and  the  de‐
fendant did not object). 
    Also, the conditions were not so vague that Schrode could 
not determine what restrictions were actually being imposed 
and  whether  or  not  any  of  them  were  so  onerous  that  he 
should object. Cf. United States v. Hill, 818 F.3d 342, 345 (7th 
Cir. 2016). The issue he now raises is quite clear. The district 
court  should  not  have  given  the  probation  officer  so  much 
power in determining whether or not the challenged condi‐
tions should apply. He cannot refashion the withdrawal of his 
objections as forfeiture, and not waiver, when he had ample 
18                                                    No. 15‐3522 

notice of the conditions to be imposed, a clear understanding 
of  the  meaning  of  each  condition,  multiple  opportunities  to 
object, was explicitly asked by the court whether he chose to 
withdraw his objections or preserve them, and chose to pre‐
serve some objections and withdraw the ones he now appeals.  
    However, we note that we find particularly troubling the 
imposition  of  a  condition  of  sex  offender  treatment  “as 
deemed necessary by probation,” which unlike the other con‐
ditions, delegates to the probation office not merely the  ad‐
ministration  of  an  imposed  condition,  but  the  underlying 
judgment of whether the condition will be imposed at all. Un‐
fortunately, Schrode’s affirmative withdrawal of any objection 
to the condition forecloses our review of this issue. Webster, 
775 F.3d at 902. 
      D. Limited Remand for Calculation Error 
    Finally, we address a calculation error. The maximum sen‐
tence for production offenses under 18 U.S.C. § 2251(e) is 360 
months. The district court, in what appears to have been an 
inadvertent error, applied Schrode’s state court sentence to an 
aggregate sentence of 663 months for the production offenses. 
We remand only this issue to the district court to ensure com‐
pliance with § 2251(e).  
                        III. CONCLUSION 
    For the foregoing reasons, we AFFIRM Schrode’s sentence, 
with the exception of a limited remand consistent with Sec‐
tion II.D of this opinion.